 Case 2:19-bk-24804-VZ    Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07       Desc
                           Main Document     Page 1 of 9


 1   EPIQ CORPORATE RESTRUCTURING, LLC
     Attn: Emily Young
 2   777 Third Avenue, 12th Floor
     New York NY, 10017
 3
     Phone: (646) 282-2500
 4   Fax: (646) 282-2501
     Email: ProjectR@epiqglobal.com
 5   Debtor’s Noticing and Claims Agent

 6

 7

 8

 9

10

11                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA
12
                               LOS ANGELES DIVISION
13   IN RE                                    )   CASE NO.: 2:19-BK-24804-VZ
14                                            )   (FORMERLY 19-12220 (KBO) IN THE
     YUETING JIA                              )   DISTRICT OF DELAWARE)
15                                            )
                   DEBTOR,                    )   Chapter 11
16                                            )
                                              )   PROOF OF SERVICE OF:
17                                            )
18                                            )   NOTICE OF MOTION AND MOTION
                                              )   FOR AN ORDER GRANTING
19                                            )   EXTENSION OF THE DEADLINE TO
                                              )   ASSUME, ASSUME AND ASSIGN,
20                                            )   OR REJECT NONRESIDENTIAL
                                              )   REAL PROPERTY LEASES TO THE
21
                                              )   MAXIMUM NUMBER OF DAYS
22                                            )   AUTHORIZED BY 11 U.S.C. §
                                              )   365(D)(4)(B)(i); MEMORANDUM OF
23                                            )   POINTS AND AUTHORITIES AND
                                              )   DECLARATION OF YUETING JIA IN
24                                            )   SUPPORT THEREOF [Docket No. 322]
                                              )
25
                                              )   JUDGE: HON. VINCENT P. ZURZOLO
26                                            )
                                              )   Hearing Date: [No Hearing Required]
27

28
 Case 2:19-bk-24804-VZ                 Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07                                      Desc
                                        Main Document     Page 2 of 9

                                       PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
 2   business address is:

 3   777 Third Avenue, 12th Floor, New York, NY 10017

 4   True and correct copies of the foregoing documents entitled (specify):

 5      SEE ATTACHED AFFIDAVIT OF SERVICE

 6   will be served or was served (a) on the judge in chambers in the form and manner required by
     LBR 5005-2(d); and (b) in the manner stated below:
 7

 8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
     (NEF): SERVED BY UNITED STATES MAIL: Pursuant to controlling General Order of
 9   the LBR, the foregoing document will be served by the court via NEF and hyperlink to the
     document. On __________, I checked the CM/ECF docket for the bankruptcy case or
10   adversary proceeding and determined that the following persons are on the Electronic Mail
     Notice List to receive NEF transmission at the email address below:
11

12
              SEE ATTACHED SERVICE LIST (IF APPLICABLE)
13
                         Service information continued on attached page
14
     2. SERVED BY UNITED STATES MAIL:
15   On February 11, 2020, I attest that Epiq served the following persons and/or entities at the
     last known addresses in this bankruptcy case or adversary proceeding by placing a true and
16   correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
     and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
17   judge will be completed no later than 24 hours after the document is filed.

18               SEE ATTACHED AFFIDAVIT OF SERVICE

19                       Service information continued on attached page

20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
     TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
21   F.R.Civ.P. 5 and/or controlling LBR, on February 11, 2020, I attest that Epiq served the
     following persons and/or entities by personal delivery, overnight mail service, or (for those
22   who consented in writing to such service method), by facsimile transmission and/or email as
     follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24                       Service information continued on attached page

25   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
26
      2/11/2020                      Emily Young                                        /s/ Emily Young
27    Date                           Printed Name                                       Signature
28
     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
     June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
 Case 2:19-bk-24804-VZ                 Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07                                      Desc
                                        Main Document     Page 3 of 9

                                                 AFFIDAVIT OF SERVICE
 1

 2   STATE OF NEW YORK  )
                        ) ss
 3
     COUNTY OF NEW YORK )
 4

 5   I, Emily Young, declare the following under penalty of perjury under the laws of the United
     States of America:
 6
         1.    I am a Senior Consultant with Epiq Corporate Restructuring, LLC, the Claims and
 7            Noticing Agent for the Debtor in the above-captioned proceeding. Our business
 8            address is 777 Third Avenue, 12th Floor, New York, NY 10017.

 9       2. On February 11, 2020, at the direction of Pachulski Stang Ziehl & Jones, Attorneys for
            the Debtor, I caused true and correct copies of the following documents to be served by
10          first class mail on the parties identified on Exhibits A annexed hereto (Master Service
            List and Notice of Appearance Parties), Exhibit B (All creditors) and by email on the
11          parties identified on Exhibit C (Master Service List and Notice of Appearance Parties):
12
                   NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING
13                  EXTENSION OF THE DEADLINE TO ASSUME, ASSUME AND ASSIGN,
                    OR REJECT NONRESIDENTIAL REAL PROPERTY LEASES TO THE
14                  MAXIMUM NUMBER OF DAYS AUTHORIZED BY 11 U.S.C. §
                    365(D)(4)(B)(i); MEMORANDUM OF POINTS AND AUTHORITIES AND
15                  DECLARATION OF YUETING JIA IN SUPPORT THEREOF [Docket No.
                    322
16

17

18

19

20
21

22                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
23

24

25

26
27

28
     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
     June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-24804-VZ   Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07   Desc
                         Main Document     Page 4 of 9




                               EXHIBIT A
                                                    Yueting Jia
          Case 2:19-bk-24804-VZ       Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07
                                               Service List
                                                                                                     Desc
                                       Main Document     Page 5 of 9
Claim Name                            Address Information
AUSTRIA LEGAL, LLC                    COUNEL TO (THE CLIENTS) ATTN: MATTHEW P. AUSTRIA 1007 N. ORANGE STREET, 4TH
                                      FLOOR WILMINGTON DE 19801
BALLON STOLL BADER & NADLER PC        COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                      NEW YORK NY 10019
BRUTZKUS GUBNER                       COUNSEL TO: SHAN JERROLD L. BREGMAN MICHAEL W. DAVIS 21650 OXNARD STREET,
                                      SUITE 500 WOODLAND HILLS CA 91367
CURTIS, MALLET-PREVOST,COLT & MOSLE   COUNSEL TO: SHAN ATTN: LYNN P. HARRISON III PETER J. BUENGER 101 PARK AVENUE
                                      NEW YORK NY 10178-0061
DELAWARE SECRETARY OF STATE           DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                      DE 19903
DELAWARE SECRETARY OF THE TREASURY    ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                      DOVER DE 19904
DENTONS US LLP                        COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II, ESQ,JINSHU
                                      "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA 90017-5704
DORSEY & WHITNEY (DELAWARE) LLP       COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300 DELAWARE
                                      AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                      JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                      10019
DORSEY & WHITNEY LLP                  COUNSEL TO: ALEXANDRA KRASOVEC 600 ANTON BLVD., STE. 2000 COSTA MESA CA 92626
GRANDALL & PARTNERS CONSULTING LLC    COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                      YORK NY 10019
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LAW OFFICES OF DAVID W. MEADOWS       DAVID W. MEADOWS 1801 CENTURY PARK EAST, SUITE 1235 LOS ANGELES CA 90067
LOWENTEIN SANDLER LLP                 COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                      ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                      ROSELAND NJ 07068
MORRIS JAMES LLP                      COUNSEL TO WEIDONG ZHU ATTN: BRYA M.KEILSON ESQ. 500 DELAWARE AVENUE, SUITE
                                      1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CHINA CONSUMER CAPTAL FUND II ATTN: BRYA M. KEILSON, ESQ. 500
                                      DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO NINGBO HANGZHOU BAY NEW AREA LERAN INVESTMENT MANAGEMENT
                                      PARTNERSHIP ATTN: BRYA M. KEILSON, ESQ. 500 DELAWARE AVENUE, SUITE 1500
                                      WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CAHIN SOFT GROWING INVESTMENT (WUXI) PARTNERSHIP ATTN: BRYA
                                      K.KEILSON, ESQ 500 DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO LINFEN INVESTMENT GROUP, LTD ATTN: BRYA KEILSON, ESQ.` 500 DELAWARE
                                      AVENUE, SUITE 1500 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE   ATTN: KELLY L. MORRISON 915 WILSHIRE BLVD., STE 1850 LOS ANGELES CA 90017
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: JEFF W. DULBERG 10100 SANTA MONICA BLFD, 13TH FLR LOS ANGELES CA 90067
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: MAHAR S. PAGAY 10100 SANTA MONICA BLVD. 13TH FLOOR LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN:   TANYA BEHNAM 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN: RANDYE B. SOREF 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POTTER ANDERSON & CORROON LLP         COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                      SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                      WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION    NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                      SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION    ATTN: BANKRUPTCY COUNSEL 444 SOUTH FLOWER STREET, SUITE 900 LOS ANGELES CA
                                      90071-9591
SECURITIES AND EXCHANGE COMMMISSION   100 F STREET, NE WASHINGTON DC 20549
SEITZ, VAN CGTROP & GREEN , P.A.      COUNSEL TO HANS SAN JOSE ATTN: JARED T. GREEN 222 DELAWARE AVENUE, SUITE 1500


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 2
                                                   Yueting Jia
          Case 2:19-bk-24804-VZ       Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07
                                               Service List
                                                                                                    Desc
                                       Main Document     Page 6 of 9
Claim Name                            Address Information
SEITZ, VAN CGTROP & GREEN , P.A.      WILMINGTON DE 19801
THE ROSNERS LAW GROUP                 COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.;
                                      ZHAO (RUBY) LIU, ESQ. 824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                 ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                               Total Creditor count 32




Epiq Corporate Restructuring, LLC                                                                      Page 2 OF 2
                                               Yueting Jia
          Case 2:19-bk-24804-VZ   Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07
                                           Service List
                                                                                          Desc
                                   Main Document     Page 7 of 9
Claim Name                        Address Information
OCEAN VIEW DRIVE, INC.            7 MARGUERITE DR. RANCHO PALOS VERDES CA 90275
WARM TIME INC.                    30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275




                          Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                          Page 1 OF 1
Case 2:19-bk-24804-VZ   Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07   Desc
                         Main Document     Page 8 of 9




                               EXHIBIT B
Case 2:19-bk-24804-VZ    Doc 323 Filed 02/11/20 Entered 02/11/20 21:04:07   Desc
                           Main Document      Page 9 of 9
                                    YUETING JIA
                         Electronic Mail –Master Service List
 abehlmann@lowenstein.com
 astulman@potteranderson.com
 benjamin.rhode@kirkland.com
 bkeilson@morrisjames.com
 csamis@potteranderson.com
 david.l.buchbinder@usdoj.gov
 david@davidwmeadowslaw.com
 dosdoc_web@state.de.us
 dpacitti@klehr.com
 glorioso.alessandra@dorsey.com
 jdulberg@pszjlaw.com
 jmerkin@lowenstein.com
 john.moe@dentons.com;
 john.zhang@dentons.com
 jprol@lowenstein.com;;
 jtgreen@svglaw.com
 kelly.l.morrison@usdoj.gov
 kgood@potteranderson.com
 krasovee. alexandra@dorsey.com
 liu.ray@dorsey.com
 liu@teamrosner.com
 maustria@austriallc.com
 mbranzburg@klehr.com
 mpagay@pszjlaw.com
 rsoref@polsinelli.com
 schnabel.eric@dorsey.com
 sfinestone@fhlawlllp.com
 statetreasurer@state.de.us
 sunwenjie@grandall.com.cn
 sveghte@klehr.com
 tbehnam@polsinelli.com
 vroldan@ballonstoll.com
 yfrench@kirkland.com




                                      -1-
